Citation Nr: 0010336	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  97-08 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for residuals of a skull fracture.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for a bilateral ear disorder.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for residuals of a bilateral knee 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for a bladder disorder.

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for a skin disorder.

6.  Entitlement to service connection for bilateral heel 
disorder.

7.  Entitlement to service connection for gastrointestinal 
disorder.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for residuals of 
chemical exposure.

10.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

11.  Entitlement to an increased evaluation for lumbosacral 
strain currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Veteran and friend, J.L.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from February 1996 and February 1997 rating decisions 
of the Atlanta, Georgia Department of Veterans Affairs (VA) 
Regional Office (RO).  In the February 1996 rating decision, 
the RO determined that new and material evidence had not been 
submitted to reopen the veteran's claims for residuals of a 
skull fracture, bilateral ear problems, bilateral knee 
problems, a bladder disorder, or a skin disorder.  The RO 
also denied service connection for bilateral heel disorder, a 
gastrointestinal disorder, tinnitus, and residuals of 
chemical exposure.  In a February 1997 rating decision, the 
RO denied an increased (compensable) evaluation for 
hemorrhoids and an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.  

The veteran, his friend, and his representative appeared at a 
hearing before a hearing officer at the RO in September 1997.  
The veteran, his friend, and his representative appeared at a 
hearing before the undersigned Member of the Board via 
videoconference in August 1999.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims for 
increased evaluations for hemorrhoid and lumbosacral strain 
to the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The Board notes that the veteran appears to raise the issues 
of service connection for depression and shortness of breath.  
Moreover, VA records contain diagnoses of hearing loss.  This 
may be construed to be an informal claim for service 
connection for a bilateral hearing loss disability.  It does 
not appear that the RO has had the opportunity to address 
these issues.  The Court has noted that 38 U.S.C.A. § 7105 
(West 1991) establishes a series of very specific, 
sequential, procedural steps that must be carried out by a 
claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The RO should address these issues.


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a skull 
fracture in September 1982.  The veteran did not submit a 
timely notice of disagreement.

2.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for residuals of a skull fracture.

3.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for 
residuals of a skull fracture is cumulative.

4.  The RO denied service connection for a bilateral ear 
disorder in October 1984.  The veteran appealed, but failed 
to perfect his appeal.

5.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for a bilateral ear disorder.

6.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for a 
bilateral ear disorder is cumulative.

7.  The RO denied service connection for a bilateral knee 
disorder in October 1984.  The veteran appealed, but did 
perfect his appeal.

8.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for a bilateral knee disorder.

9.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for a 
bilateral knee disorder is cumulative.

10.  The RO denied service connection for a bladder disorder 
in October 1984.  The veteran appealed, but did not perfect 
his appeal.

11.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for a bladder disorder.

12.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for a 
bladder disorder is cumulative.

13.  The RO last denied service connection for a skin 
disorder in October 1984.  The veteran appealed, but did not 
perfect his appeal.

14.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for a skin disorder.

15.  The evidence submitted in support of the veteran's 
petition to reopen his claim for service connection for a 
skin disorder is cumulative.

16.  Competent medical evidence of a current diagnosis of a 
bilateral heel disorder is not of record.

17.  Competent medical evidence of a nexus between the 
veteran's diagnosis of peptic ulcer disease (claimed as 
gastrointestinal disorder) and his active service is not of 
record.

18.  Competent medical evidence of a nexus between the 
veteran's diagnosis of tinnitus and his active service is not 
of record.

19.  Competent medical evidence of a current diagnosis of 
residuals of chemical exposure is not of record.

20.  The veteran's internal hemorrhoids are currently 
manifested by complaints of pain and occasional bleeding, 
without objective evidence of definite fissures, bleeding, or 
gross signs of anemia.

CONCLUSIONS OF LAW

1.  The September 1982 decision denying service connection 
for residuals of a skull fracture is final. 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 
(1999).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a skull fracture is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The October 1984 decision denying service connection for 
a bilateral ear disorder is final. 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral ear disorder is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

5.  The October 1984 decision denying service connection for 
bilateral knee disorder is final. 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

6.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral knee disorder is not new 
and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

7.  The October 1984 decision denying service connection for 
a bladder disorder is final. 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302(a), 20.1103 (1999).

8.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bladder disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

9. The October 1984 decision denying service connection for a 
skin disorder is final. 38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 20.302(a), 20.1103 (1999).

10.  Evidence submitted to reopen the claim of entitlement to 
service connection for a skin disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

11.  The veteran's claim of entitlement to service connection 
for a bilateral heel disorder is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

12.  The veteran's claim of entitlement to service connection 
for peptic ulcer disease (claimed as a gastrointestinal 
disorder) is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

13.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

14.  The veteran's claim of entitlement to service connection 
for residuals of chemical exposure is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).

15.  The schedular criteria for a compensable evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material

Decisions of the Board are final, as are prior unappealed 
decisions of the RO.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
1991); 38 C.F.R. §§ 20.1100, 20.1103 (1999).  However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

The United States Circuit Court of Appeals for the Federal 
Circuit has held that this is a jurisdictional matter.  That 
is, no matter how the RO developed the claim, VA has no 
jurisdiction to consider the claim unless the appellant 
submits new and material evidence.  Therefore, whether the RO 
considered the issue or not, the first determination which 
the Board must make, is whether the veteran has submitted new 
and material evidence to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed.Cir. 1996).  

The Court, when determining whether the evidence is new and 
material, the VA must conduct a three-step test: first, the 
VA must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, it must be determined if the claim as reopened is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, the VA may evaluate the claim 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999), citing Elkins v. West, 12 Vet. App. 209 (1999).

Under 38 C.F.R. § 3.156(a) (1999), new and material evidence 
is defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Service connection may also 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Presumptive periods 
are not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1999).

A.  Skull fracture

The veteran contends that he is entitled to service 
connection for residuals of a skull fracture.  The RO denied 
this claim in a September 1982 rating decision.  The veteran 
did not file a timely appeal to this decision.  At that time, 
the evidence included the veteran's claim, service medical 
records, the veteran's statements, and VA and private medical 
evidence.  Service medical records show no complaints, 
findings, or treatment of a skull fracture during service.  A 
July 1982 VA hospital discharge summary indicated a possible 
fracture of the external bony auditory canal.  Additional VA 
and private medical records show no findings or diagnoses of 
a skull fracture.

At the time of the September 1982 decision, there was 
evidence of a possible fracture of the external auditory 
canal and the veteran asserted that it was a skull fracture 
which developed as a result of his service.  However, it was 
noted that there was no evidence of a skull fracture in 
service, and no showing of a nexus between the veteran's 
possible fracture of the external auditory canal and his 
active service.  That decision is final.
 
Pertinent evidence submitted or associated with the claims 
file since the September 1982 denial consists of VA and 
private medical records from 1982 to present and the 
veteran's statements and testimony.  A November 1982 private 
medical record refers to an old basilar skull fracture of the 
left ear.  A June 1984 private report indicated that the 
veteran reported falling off a truck in 1978.  The report 
stated the fracture of the external bony canal that was 
thought to be the result of the veteran's fall from a truck 
in 1978.  An April 1986 VA discharge summary again indicated 
that a fracture of the external auditory canal was suspected.  
More recent private and VA medical records contain no 
findings or diagnoses of residuals of skull fracture.  

The veteran is competent to report that on which he has 
personal knowledge, that is, what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).   
However, to the extent that the veteran contends that he 
fractured his skull during service and currently experienced 
residuals therefrom, such allegation is lay speculation on 
medical issues involving the etiology of a disability and 
does not bear directly and substantially to the claim on 
appeal and is not material.  Pollard v. Brown, 6 Vet. App. 11 
(1993);see also Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (1991)).  Lay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C.A. § 5108.  Wilkinson v. Brown, 8 Vet. 
App. 263, 268 (1995).  While the veteran is certainly capable 
of providing evidence of symptomatology, a lay person is not 
generally capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms.  Stadin v. Brown, 8 Vet. App. 280, 284 (1995); 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Routen v. 
Brown, 10 Vet. App. 183 (1997).  More importantly, his recent 
statements and testimony are repetitive of his prior claim.  
This evidence is not new. 

The Board finds that the veteran's testimony and the VA and 
private medical records are all cumulative of that which was 
before the RO at the time of the September 1982 RO decision.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).  None of the 
evidence submitted since the September 1982 denial is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  At the time of the September 
1982 decision, the records established that the veteran had a 
possible fracture of the external auditory canal.  The 
service medical records do not indicate that the veteran 
reported a head injury during service, or that such was noted 
or diagnosed at discharge.  Moreover, there was a lack of 
accepted evidence of continuity of symptomatology since 
service or a nexus to service.  The evidence submitted does 
not change the prior evidentiary defects.  Accordingly, the 
Board concludes that the veteran has not submitted new and 
material evidence sufficient to reopen the previously denied 
claim for service connection for residuals of a skull 
fracture.

B.  Bilateral ear disorder

The veteran contends that he is entitled to service 
connection for a bilateral ear disorder.  The RO last denied 
this claim in an October 1984 rating decision.  The veteran 
appealed the decision, but did not perfect his appeal  At 
that time, the evidence included the veteran's claim, service 
medical records, the veteran's statements, and VA and private 
medical evidence.  Service medical records show no 
complaints, findings, or treatment of a bilateral ear 
disorder during service.  A May 1980 VA examination showed no 
complaints of any ear disorder.  A June 1982 VA medical 
record shows that CT scan revealed a soft tissue mass in the 
left middle ear.  A July 1982 VA hospital discharge summary 
reveals that the veteran underwent a tympanotomy, complete 
mastoidectomy, and canal plasty of the left ear.  Chronic 
inflammation of the mastoid cavity was noted and a large bony 
encroachment on the mid canal was found.  The diagnosis was 
left chronic tympanomastoiditis.  VA medical records from 
July and August 1982 reflect serous otitis media of the right 
ear and stable status post mastoidectomy and canal plasty on 
the left.  

At the time of the October 1984 decision, there was evidence 
of recent diagnoses of serous otitis media of the right ear 
and stable status post mastoidectomy and canal plasty on the 
left due to tympanomastoiditis and the veteran asserted that 
such developed during service.  However, the RO noted that 
there was no evidence of ear pproblems in service.  There was 
also no showing of a nexus between the veteran's serous 
otitis media of the right ear and stable status post 
mastoidectomy and canal plasty on the left due to 
tympanomastoiditis and his active service.  The veteran 
appealed this decision, but did not perfect the appeal, and 
thus this decision is final.

Pertinent evidence submitted or associated with the claims 
file since the October 1984 denial consists of copies of the 
VA medical records and private medical records from 1986 to 
1999, VA examinations and the veteran's statements and 
testimony.  An April 1986 VA hospital discharge summary 
reveals that the veteran underwent a modified radical 
mastoidectomy.  Discharge diagnosis included post-auricular 
mastocutaneous fistula with mastoiditis.  VA medical records 
from 1996 to 1999 show findings of status post modified 
radical mastoidectomy and hearing loss.  As noted previously, 
the issue of service connection for hearing loss has not been 
addressed by the RO and is not before the Board at this time.

As noted above, the veteran is competent to report that on 
which he has personal knowledge, that is, what comes to him 
through his senses.  Layno, 6 Vet. App. at 470.  However, to 
the extent that the veteran contends that his bilateral ear 
disorder to include serous otitis media and status post 
mastoidectomy and canal plasty is related to his service, 
such allegation is lay speculation on medical issues 
involving the etiology of a disability and does not bear 
directly and substantially to the claim on appeal and is not 
material.  Pollard, 6 Vet. App. 11; see also Moray, 5 Vet. 
App. 211 (lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108 
(1991)).  Lay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C.A. § 5108.  Wilkinson, 8 
Vet. App. at 268.  While the veteran is certainly capable of 
providing evidence of symptomatology, a lay person is not 
generally capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms.  Stadin, 8 Vet. App. at 284; Robinette, 8 Vet. App. 
at 74; Routen, 10 Vet. App. 183.  More importantly, his 
recent statements are repetitive of his prior claim.  This 
evidence is not new. 

The Board finds that the veteran's testimony and the VA and 
private medical records are all cumulative of that which was 
before the RO at the time of the October 1984 RO decision.  
See Reid, 2 Vet. App. 312.  None of the evidence submitted 
since that denial is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
At the time of the October 1984 decision, the records 
established that the veteran had post- service diagnoses of 
variouys ear disorders, to include serous otitis media of the 
right ear and stable status post mastoidectomy and canal 
plasty on the left due to tympanomastoiditis.  The service 
medical records do not indicate that the veteran complained 
of, or was treated for, any ear problems during service, or 
that such was noted or diagnosed at discharge.  Moreover, 
there was a lack of accepted evidence of continuity of 
symptomatology since service or of a nexus to service.  The 
evidence submitted does not change the prior evidentiary 
defects.  Accordingly, the Board concludes that the veteran 
has not submitted new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
a bilateral ear disorder.
 


C.  Bilateral knee disorder

The veteran contends that he is entitled to service 
connection for a bilateral knee disorder.  The RO denied this 
claim in an October 1984 rating decision.  The veteran 
appealed, but did not perfect his appeal.  At that time, the 
evidence included the veteran's claim, service medical 
records, the veteran's statements, and VA and private medical 
evidence.  Service medical records show no complaints, 
findings, or treatment of a bilateral knee disorder during 
service.  Private medical records from June 1977 to February 
1978 indicate that the veteran underwent an arthroscopy of 
the left knee due to chondromalacia patella as a result of a 
motor vehicle accident. A May 1980 VA examination showed no 
complaints of knee problems.  Private medical records from 
December 1981 to July 1983 show that the veteran reported an 
injury to the left knee in 1977 as a result of motor vehicle 
accident and an injury to the right knee in 1978 after 
falling off a truck.  The diagnosis was severe function and 
arthritis of both knees.  A June 1984 VA examination found no 
knee pathology. 

At the time of the October 1984 decision, there was evidence 
of current diagnoses of chondromalacia patella of the left 
knee and severe function and arthritis of both knees, and the 
veteran asserted that such developed during service.  
However, the RO noted that there was no evidence of any knee 
disability in service, and no showing of a nexus between the 
veteran's severe function and arthritis of both knees and his 
active service.  The veteran did not appeal this decision, 
and thus this decision is final.

Evidence submitted or associated with the claims file since 
the October 1984 denial consists of VA medical records, the 
veteran's statements and testimony.  VA medical records from 
1996 to 1999 show complaints of joint pain including the 
knees and diagnoses of degenerative joint disease.   

While the Board notes that the veteran is competent to report 
that on which he has personal knowledge, the allegation that 
his bilateral knee disorder is related to his service is lay 
speculation on medical issues involving the etiology of a 
disability and does not bear directly and substantially to 
the claim on appeal and is not material.  See Layno, 6 Vet. 
App. at 470; Pollard, 6 Vet. App. at 11; see also Moray, 5 
Vet. App. at 211.  Lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  
Wilkinson, 8 Vet. App. at 268.  While the veteran is 
certainly capable of providing evidence of symptomatology, a 
lay person is not generally capable of opining on matters 
requiring medical knowledge, such as the condition causing or 
aggravating the symptoms.  Stadin, 8 Vet. App. at 284; 
Robinette, 8 Vet. App. at 74; Routen, 10 Vet. App. 183.  More 
importantly, his recent statements are repetitive of his 
prior claim.  This evidence is not new. 

The Board finds that the veteran's testimony and the VA and 
private medical records are all cumulative of that which was 
before the RO at the time of the October 1984 RO decision.  
See Reid, 2 Vet. App. 312.  None of the evidence submitted 
since that denial is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
At the time of the October 1984 decision, the records 
established that the veteran had current diagnoses of 
chondromalacia patella of the left knee and arthritis of both 
knees.  The service medical records do not indicate that the 
veteran complained of or was treated for any knee problems 
during service, or that such was noted or diagnosed at 
discharge.  Moreover, there was a lack of accepted evidence 
of continuity of symptomatology since service or a nexus to 
service.  The evidence submitted does not change the prior 
evidentiary defects.  Accordingly, the Board concludes that 
the veteran has not submitted new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for a bilateral knee disorder and the claim is 
denied.

D.  Bladder disorder

The veteran contends that he is entitled to service 
connection for a bladder disorder.  The RO denied this claim 
in an October 1984 rating decision.  The veteran appealed the 
denial, but did not perfect his appeal.  At that time, the 
evidence included the veteran's claim, service medical 
records, the veteran's statements, and VA and private medical 
evidence.  Service medical records show no complaints, 
findings, or treatment of a genitourinary disorder, to 
include a bladder disorder during service.  VA examinations 
and private medical records from 1980 to 1982 showed no 
complaints of a genitourinary disorder to include a bladder 
disorder.  The veteran claimed that he had a consistent 
bladder disorder during service and developed bladder cancer 
as a result of exposure to chemicals prior to and during 
service.  During a June 1984 VA examination, the evaluation 
of the genitourinary system was normal.  A urinalysis was 
negative.  The diagnoses included no genitourinary pathology.   

At the time of the October 1984 decision, there was no 
evidence of a current diagnosis of a bladder disorder to 
include bladder cancer and there was no evidence of any 
genitourinary disorder to include bladder during service.  
The veteran did not appeal this decision, and thus this 
decision is final.

Evidence submitted since the October 1984 decision consists 
of veteran's statements and testimony of a bladder disorder 
and VA medical records.  In an October 1996 letter, the 
veteran's private physician stated urinalysis tests from 
April 1995 to October 1996 had  been completely normal and 
there was no evidence of any bladder problems.  VA medical 
records from 1996 to 1999 show complaints of frequent 
urination and foul smelling urine.  Diagnoses include lower 
urinary tract infection, chronic prostatitis, dysuria as a 
result of multiple medications.   

While the Board notes that the veteran is competent to report 
that on which he has personal knowledge, the allegation that 
he has a bladder disorder which is related to his service is 
lay speculation on medical issues involving the etiology of a 
disability, does not bear directly and substantially to the 
claim on appeal, and is not material.  See Layno, 6 Vet. App. 
at 470; Pollard, 6 Vet. App. at 11; see also Moray, 5 Vet. 
App. at 211.  Lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  
Wilkinson, 8 Vet. App. at 268.  While the veteran is 
certainly capable of providing evidence of symptomatology, a 
lay person is not generally capable of opining on matters 
requiring medical knowledge, such as the condition causing or 
aggravating the symptoms.  Stadin, 8 Vet. App. at
284; Robinette, 8 Vet. App. at 74; Routen, 10 Vet. App. 183.  
More importantly, his recent statements are repetitive of his 
prior claim.  This evidence is not new. 

The Board finds that the veteran's testimony and the VA and 
private medical records are all cumulative of that which was 
before the RO at the time of the October 1984 decision.  See 
Reid, 2 Vet. App. 312.  None of the evidence submitted since 
that denial is so significant that it must be considered in 
order to fairly decide the merits of the claim.  At the time 
of the October 1984 decision, the records did not show that 
the veteran had a diagnosis of a bladder disorder.  The 
service medical records do not indicate that the veteran 
complained of or was treated for a bladder disorder during 
service, or that such was noted or diagnosed at discharge.  
The evidence submitted since that decision does not change 
the prior evidentiary defects.  Accordingly, the Board 
concludes that the veteran has not submitted new and material 
evidence sufficient to reopen the previously denied claim for 
service connection for a bladder disorder.

E.  Skin disorder

The veteran contends that he is entitled to service 
connection for a skin disorder.  The RO denied this claim in 
a an April 1982 rating decision and again in October 1984.  
The veteran did not appeal the 1982 decisio.  He did appeal 
the 1984 decision, but did perfect his appeal.  At that time, 
the evidence included the veteran's claim, service medical 
records, the veteran's statements, and VA and private medical 
evidence.  Service medical records show no complaints, 
findings, or treatment of a skin disorder during service.  A 
May 1980 VA examination showed no complaints, findings or 
diagnosis of a skin disorder.  In the April 1982 rating 
decision, the RO denied the claim for a skin disorder on the 
basis that there was no current diagnosis of a skin disorder 
and no diagnosis of a skin disorder during service.  

In a June 1982 letter, a private physician stated that he had 
treated the veteran in May 1979 for folliculitis barbae, 
which the veteran reported having for approximately 1 year.   
VA medical records from June and July 1982 show complaint of 
skin problems of face and scalp.  The assessment was face 
pseudofolliculitis barbae and scalp focullutis.  The RO 
denied service connection for facial skin disorder in 
September 1982.  

Private medical records from December 1981 to July 1983 
indicate that the veteran gave a history of developing skin 
rash of his face 1967 and receiving radiation treatment for a 
skin problem on his back in 1971.  Red raised scaly rash on 
the head and athletes were noted.  Diagnoses included tinea 
capitis of the head and tinea crusis.  A June 1984 VA 
examination found no skin pathology.  In an October 1984 
rating decision, the RO denied service connection for a skin 
disorder diagnosed as pseudofolliculitis barbae.  The veteran 
did not appeal this decision, and thus this decision is 
final.

Evidence submitted since the October 1984 decision consists 
of veteran's statements and testimony of a skin disorder and 
VA medical records.  VA medical records from 1996 to 1999 
show complaints of chronic recurrent rash on head and groin 
areas.  Diagnoses include seborrhea and groin rash.   

While the Board notes that the veteran is competent to report 
that on which he has personal knowledge, the allegation that 
he has a skin disorder which is related to his service is lay 
speculation on medical issues involving the etiology of a 
disability, does not bear directly and substantially to the 
claim on appeal, and is not material.  See Layno, 6 Vet. App. 
at 470; Pollard, 6 Vet. App. at 11; see also Moray, 5 Vet. 
App. at 211.  Lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  
Wilkinson, 8 Vet. App. at 268.  While the veteran is 
certainly capable of providing evidence of symptomatology, a 
lay person is not generally capable of opining on matters 
requiring medical knowledge, such as the condition causing or 
aggravating the symptoms.  Stadin, 8 Vet. App. at 284; 
Robinette, 8 Vet. App. at 74; Routen, 10 Vet. App. 183.  More 
importantly, his recent statements are repetitive of his 
prior claim.  This evidence is not new. 

The Board finds that the veteran's testimony and the VA and 
private medical records are all cumulative of that which was 
before the RO at the time of the October 1984 decision.  See 
Reid, 2 Vet. App. 312.  None of the evidence submitted since 
that denial is so significant that it must be considered in 
order to fairly decide the merits of the claim.  At the time 
of the October 1984 decision, the records indicated that the 
veteran had diagnoses of folliculitis barbae and folliculitis 
of the scalp.  The service medical records do not indicate 
that the veteran complained of or was treated for a skin 
disorder during service , or that such was noted or diagnosed 
at discharge.  Moreover, there was a lack of accepted 
evidence of continuity of symptomatology since service or a 
nexus to service.  The evidence submitted since that decision 
does not change the prior evidentiary defects.  Accordingly, 
the Board concludes that the veteran has not submitted new 
and material evidence sufficient to reopen the previously 
denied claim for service connection for a skin disorder.

II.  Service connection

The veteran is seeking service connection for a bilateral 
heel disorder, a gastrointestinal disorder, tinnitus, and 
residuals of chemical exposure.  It is necessary to determine 
if he has submitted a well grounded claim with respect to 
each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Competent evidence of a current 
disability; proof as to incurrence or aggravation of a 
disease or injury in service, as provided by either lay or 
medical evidence, as the situation dictates is required to 
provide a nexus between the inservice injury or disease and 
the current disability.  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  An injury during service may be verified by 
medical or lay witness statements; however, the presence of a 
current disability requires a medical diagnosis; and where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Alternatively, the nexus between service and the 
current disability can be satisfied by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

As noted previously, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  Service connection may be granted for peptic ulcer 
disease if it is manifest to a compensable degree within 1 
year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309.  Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999). 

The veteran has not alleged that he served in combat and the 
evidence of record does not indicate that he served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

A.  Bilateral heel disorder

Service medical records show no complaints, findings, or 
diagnoses of a bilateral heel disorder.  At his March 1967 
separation examination, the evaluation of the feet was 
normal.  An April 1982 private medical record indicates that 
the veteran complained of pain in the right heel.  The 
possibility of a right heel spur was noted. Medication was 
prescribed.  Private and VA medical records from 1980 to 1983 
indicate that the veteran complained of right foot pain and 
weakness; however, records do not contain a diagnosis of a 
bilateral heel disorder.  VA and private medical records from 
1995 to 1999 contain no complaints, findings, or diagnoses of 
a bilateral heel disorder. 

At his September 1997 and August 1999 hearings, the veteran 
testified that he experienced pain in his heels during basic 
training in service and that bandages were placed on his heel 
during service.  He stated that he did not wear lifts or arch 
supports in his shoes, but used a foot massager and pain 
pills for relief.  

Upon review of the record, although the veteran complained of 
right heel pain and the possibility of a right heel spur was 
noted, the Board notes that there is no medical evidence of 
record showing that the veteran was diagnosed with a 
bilateral heel disorder during or subsequent to service.  
Thus, the Board finds that the veteran's claim for service 
connection for a bilateral heel disorder is not well 
grounded.  See Caluza, supra.

The Court has held that in the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Because there is 
no evidence of current and competent diagnosis of a bilateral 
heel disorder, the Board must deny the claim as not well 
grounded.  Id.; see also Caluza, 7 Vet. App. at 505.  The 
veteran is competent to report that on which he has personal 
knowledge, that is what comes to him through his senses.  
Layno, 6 Vet. App. at 470.  However, his assertion that he 
has bilateral heel disorder is not competent and does not 
establish well grounded claim.  Chelte v. Brown, 10 Vet. App. 
268 (1997).  His statements cannot serve to well ground the 
claim because the veteran is not competent to make such an 
allegation, as such require competent medical evidence which 
indicates that the claim is plausible or possible.  Caluza, 7 
Vet. App. at 507; see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Grottveit, 5 Vet. App. at 93.  Accordingly, the claim for 
service connection for a bilateral heel disorder is denied.  
38 U.S.C.A. § 5107 (West 1991).


B.  Gastrointestinal disorder

Service medical records do show that the veteran complained 
of stomach upset on one occasion during service.  The 
diagnosis was flu syndrome.  The service medical records 
contain no other complaints, findings, or diagnoses of a 
stomach disorder.  At his March 1967 separation examination, 
the evaluation of the abdomen and digestive system were 
normal.  VA medical records from 1974 to 1986, including 
examinations, showed no complaints, findings, or diagnosis of 
a gastrointestinal disorder.  Evaluations of the digestive 
system revealed a soft nontender abdomen with normal bowel 
sounds and no masses, rigidity, or enlargements.  

Private and medical records from 1995 to 1999 reflect that 
the veteran has complained of stomach upset and pain on 
various occasions.  He has reported a history of reflux and 
burping.  Diagnoses include somatic pain and peptic ulcer 
disease.  

At his September 1997 and August 1999 hearings, the veteran 
testified that he experienced upset stomach, stomach pain, 
and burping during service especially when he was exposed to 
grease fumes in the kitchen and the fumes from chemicals used 
to clean the tanks and gun barrels.  
 
Upon review of the record, the Board notes that the veteran's 
service medical records show no findings or diagnoses of a 
stomach disorder.  VA medical records only show complaints of 
stomach upset and pain and a diagnosis of peptic ulcer 
disease many years after service; they do not provide any 
competent medical evidence linking the veteran's stomach 
disorder to active service.   

The veteran is considered competent to report that on which 
he has personal knowledge, that is, what comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, he cannot 
meet the burden imposed by section 5107(a) merely by 
presenting lay statements as to the existence of a disorder 
and a relationship between that disorder and service because 
there is no evidence that the veteran is competent to offer 
medical opinions.  Competent medical evidence is required. 
Caluza, 7 Vet. App. at 507; see also Robinette, 8 Vet. App. 
at 77; Edenfield, 8 Vet. App. 384; Grottveit, 5 Vet. App. at 
93.  Accordingly, the Board concludes that the veteran's 
claim for service connection for a stomach disorder to 
include peptic ulcer disease, is not well grounded and is 
denied.  38 U.S.C.A. § 5107 (West 1991).

C.  Tinnitus

Service medical records contain no complaints, findings, or 
diagnoses of tinnitus during service.  At his March 1967 
separation examination, the evaluation of his ears was 
normal.  

An April 1981 VA medical record reflects that the veteran 
complained of ringing in his ears.  A July 1982 VA hospital 
discharge summary revealed that the veteran reported a 10 to 
15 year history of tinnitus in the left ear with pulsatile 
tinnitus on only one occasion.  The veteran underwent a 
tympanotomy, complete mastoidectomy and canal plasty at that 
time.  The discharge diagnosis was left chronic 
tympanomastoiditis.  Private medical records from December 
1981 to July 1983 show that the veteran continued to complain 
of ringing in his ears and the assessment included persistent 
tinnitus.

In a June 1984 letter, the veteran's physician, J.B.B., III, 
M.D., stated that the veteran reported ringing in his left 
ear and severe headaches subsequent to a fall from a truck in 
February 1978.  Upon on review of the veteran's medical 
history, including the 1982 ear surgery, Dr. B. opined that 
the veteran's February 1978 fall off a truck resulted in the 
veteran's fracture of the external bony auditory canal which 
was thought to be the cause of the veteran's ringing of his 
ears. 

VA medical records from 1996 to 1999 show that the veteran 
complained of ringing in his ears and tinnitus has been 
diagnosed.

In his September 1997 and August 1999 hearings, the veteran 
testified that he experienced constant ringing in his ears 
and that he was exposed to tank gun noise as well as machine 
guns on the firing range during active service. 

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, the veteran 
cannot state that he had tinnitus because that requires a 
medical diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the condition causing the symptoms.  See Stadin, 8 
Vet. App. at 284; Robinette, 8 Vet. App. at 74; Routen v. 
Brown, 10 Vet. App. 183.  In the instant case, a private 
physician has attributed the veteran's tinnitus to his fall 
from a truck in February 1978, more than 10 years following 
service.  There is no competent medical evidence of record 
which links the veteran's tinnitus to his active service.  
Thus, the veteran's attempts to link the post service 
findings to service are not competent and do not establish a 
well grounded claim.  Accordingly, the veteran's claim for 
service connection for tinnitus is denied.  38 U.S.C.A. § 
5107 (West 1991).

D.  Residuals of chemical exposure

The veteran contends that he was exposed to various chemicals 
to include cotton dust, coal dust, and fertilizer dust as a 
result of his jobs prior to service.  According to the 
veteran, he was exposed to tank barrel gun cleaner fumes and 
other chemicals during service.  He further maintains that he 
has been exposed to multiple chemicals since service and as a 
result experiences residuals of chemical exposure.  

Service medical records contain no complaints, findings, or 
diagnoses of any disorders related to exposure to chemicals.  
The Board notes that in VA and private medical records 
subsequent to service the veteran has reported exposure to 
multiple chemicals.  Private medical records from December 
1981 to July 1983 show a diagnosis of early brown lung 
disease.  In June 1984 and October 1996 letters, the 
veteran's private physician, Dr. B., stated that the veteran 
had been seen on multiple occasions for different problems to 
include follow up on exposure to chemicals at a worksite in 
Augusta.  Dr. B. stated that no evidence of any problems with 
his bladder as a result of exposure to chemicals at the plant 
had been found.  VA medical records from 1995 to 1999 show 
that the veteran complained of exposure to paint fumes and a 
diagnosis of allergies to paint fumes was noted.     

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  However, the veteran's 
statement that he experiences disabilities as a result of his 
of exposure to chemicals during service cannot serve to well 
ground the claim because he is not competent to make such an 
allegation, as this requires competent medical evidence which 
indicates that the claim is plausible or possible.  Caluza, 7 
Vet. App. at 507; see also Robinette v. Brown, 8 Vet. App. 
69, 77 (1995); Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In the 
instant case, there is no medical opinion of record 
indicating a nexus between any of the veteran's current 
disorders and his active service, to include exposure to 
chemicals during service.  In view of the absence of that 
fact, his allegation that there is some relationship to 
inservice duties is unsupported.  See Chelte.

Therefore, the Board concludes that the veteran's claim for 
service connection for residuals of chemical exposure is not 
well grounded.  Accordingly, the claim for service connection 
for residuals of chemical exposure is denied.  38 U.S.C.A. § 
5107 (West 1991).

E.  Doctrine of doubt

When addressing whether a claim is well grounded, after 
establishing the competency of the evidence, the veracity of 
the evidence is accepted.  The weighing and balancing of the 
evidence of record occurs at the merits stage.  Thus, the 
doctrine of doubt is not applicable where a claim is not well 
grounded as there is no evidence to weigh or balance.

III.  Increased evaluation

The veteran contends that his hemorrhoids have become worse 
and thus, he is entitled to a compensable evaluation.

Initially, it is necessary to determine if the veteran has 
submitted well grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  
Generally, a well grounded claim is one which is plausible.  
It is determined that this issue is well grounded.  A claim 
that a condition has become more severe is well grounded 
where the condition was previously service connected and 
rated, and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern. 
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service medical records reflect that the veteran was treated 
for recurrent external hemorrhoids during service and 
underwent a hemorrhoidectomy in May 1967 just prior to his 
separation from service.  An April 1981 VA medical record 
showed the veteran was treated for hemorrhoids.  The RO, in 
an April 1982 rating decision, granted service connection for 
hemorrhoids and assigned a noncompensable evaluation.  VA and 
private medical records from 1981 to 1984 show that the 
veteran reported periodic rectal bleeding.  A June 1984 VA 
examination revealed hemorrhoid tags at 6 and 12 o'clock with 
no anal fissures.  Diagnoses included postoperative state, 
external hemorrhoidectomy and hemorrhoids.  In an October 
1984 rating decision, the RO continued the veteran's 
noncompensable evaluation for hemorrhoids.   

In September 1995, the veteran filed a claim for a 
compensable evaluation for hemorrhoids.  In a September 1996 
letter, a private physician, J.D.C., M.D., noted that the 
veteran reported a history of bright red rectal bleeding.  An 
anorectal evaluation revealed no lesions and a digital 
examination revealed normal tome without obvious mass.  An 
anoscopy revealed mildly hyperemic internal hemorrhoids and a 
flexible sigmoidoscopy showed a sessile polyp mid-rectum.  
Dr. C. stated that the enlargement of his hemorrhoids 
included both the internal and mixed and there was 
possibility of future hemorrhoidectomy.  During a January 
1997 VA examination, the veteran reported that he has 
experienced bloody stools and painful defecation since his 
hemorrhoidectomy in service.  On evaluation, his rectum 
showed no evidence of external hemorrhoids with good 
sphincter control.  The diagnosis was internal hemorrhoids.

A January 1997 VA medical record revealed that the veteran 
reported occasional bright red blood per rectum with low 
abdomen pain and occasional dark blood with mucous.  There 
was no hemorrhoidal prolapse.  On evaluation, his perianal 
area was normal and there was good anal tone.  An anoscopy 
revealed second degree hemorrhoids, right anterior, right 
posterior, and lower left.  There was no obvious bleeding.  
The impression was second degree hemorrhoids with bleeding.  
In late January 1997, his hemorrhoids were banded.  A 
February 1997 VA medical record showed second degree 
hemorrhoids, larger on lower left than right anterior, with 
the right posterior nicely contracted.  In March 1997, the 
veteran reported decreased bleeding with minimal discomfort 
post banding.  Blood was present only on the tissue.  An 
anoscopy revealed banded second degree hemorrhoids, right 
anterior without bleeding and small right posterior, will 
band, and lower left without hemorrhoidal tissue.  The 
impression was history of second degree hemorrhoids status 
post banding times 2.  An April 1997 VA medical record 
revealed that the veteran reported small amount of blood on 
paper, but not bowl.  However, he reported experiencing 
rectal pain.  He reported daily bowel movements.  On 
evaluation, perianal area was normal, and there was no 
evidence of fissure, skin exacerbation, or rash.  Digital 
examination was normal with soft stool and no pain on 
palpitation of puborectalis.  The impression included status 
post banding hemorrhoid symptoms improved and rectal pain of 
uncertain etiology.  In November 1997, the veteran was seen 
complaining of increased bleeding with bowel movements.  
Evaluation revealed normal perianal area without external 
lesions or fissures.  Anal papilla on right was palpitated.  
An anoscopy revealed right anterior hemorrhoid without 
bleeding and posterior hemorrhoid without bleeding.  The 
diagnosis was internal hemorrhoids.  A March 1998 VA medical 
record shows that the veteran reported occasional bleeding 
and pain.  On evaluation, there were no external hemorrhoids.  
Digital examination revealed no masses.  An anoscopy showed 
second degree hemorrhoids on the lower left, smaller on the 
right anterior, and minimal on the right posterior.  The 
impression was hemorrhoidal bleeding, symptoms improved. 

At his September 1997 and August 199 hearings, the veteran 
testified that he experienced constant bleeding with his 
bowel movements and that his hemorrhoids have been banded on 
multiple occasions.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  A noncompensable 
evaluation encompassed mild or moderate external or internal 
hemorrhoids.  A 10 percent disability evaluation is warranted 
for large or thrombotic, irreducible, external or internal 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  A 20 percent evaluation disability 
evaluation is warranted for hemorrhoids with persistent 
bleeding and secondary anemia or with fissures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (1999).

In this case, the veteran has reported that he has 
experienced periodic rectal bleeding.  However, there is no 
indication in the medical evidence that he has had more than 
occasional bleeding associated with bowel movements, and he 
has not currently been found to experience persistent 
bleeding, secondary anemia, or fissures or to have the large 
or thrombotic, and irreducible type of hemorrhoids which 
would warrant a compensable evaluation.  In evaluating this 
claim, the Board notes that the veteran does not meet the 
requirements for a compensable rating.   Accordingly, the 
claim for a compensable evaluation must be denied. 


ORDER

The veteran's petition to reopen his claim for service 
connection for residuals of a skull fracture is denied.  The 
veteran's petition to reopen his claim for service connection 
for a bilateral ear disorder is denied.  The veteran's 
petition to reopen his claim for service connection for a 
bilateral knee disorder is denied.  The veteran's petition to 
reopen his claim for service connection for a bladder 
disorder is denied.  The veteran's petition to reopen his 
claim for service connection for a skin disorder is denied.  
Service connection for a bilateral heel disorder is denied.  
Service connection for a stomach disorder to include peptic 
ulcer disease is denied.  Service connection for tinnitus is 
denied.  Service connection for residuals of chemical 
exposure is denied.  Entitlement to a compensable evaluation 
for hemorrhoids is denied.


REMAND

The Board notes that the most recent VA examination of the 
veteran's service-connected lumbosacral strain was in January 
1997, over 3 years ago.  The examiner did not make any 
findings of limitation of function due to the factors set 
forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the disability will be a fully informed 
one.  Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for VA orthopedic examination.  The 
orthopedic examination report should 
provide the range of motion of the 
lumbar spine and evaluate the veteran's 
lumbar spine disability in compliance 
with the criteria set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The 
examiner should determine whether the 
veteran's current back disability is the 
result of his service-connected 
lumbosacral strain.  If not, the 
examiner should provide a basis for this 
opinion. 

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1999), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

Following completion of this action, the RO should review the 
claim.  Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 


- 30 -


